STATE OF MICHIGAN

                           COURT OF APPEALS



REID COWAN,                                                        UNPUBLISHED
                                                                   May 22, 2018
               Plaintiff-Appellant,

v                                                                  No. 339618
                                                                   Court of Claims
STATE OF MICHIGAN, DEPARTMENT OF                                   LC No. 17-000091-MM
CORRECTIONS, and EDWARD BARBER

               Defendants-Appellees.


Before: SHAPIRO, P.J., and M.J. KELLY and O’BRIEN, JJ.

O’BRIEN, J. (concurring in part and dissenting in part).

       I agree with the majority that plaintiff’s state law claims should be dismissed for failure
to provide timely notice as required by MCL 600.6431. However, I disagree that it is
appropriate to remand plaintiff’s federal constitutional claim based on Felder v Casey, 487 U.S.
131; 108 S. Ct. 2302; 101 L. Ed. 2d 123 (1988). Plaintiff did not raise this argument at trial or on
appeal. Therefore, I would adhere to the general “raise or waive” rule and hold that plaintiff
waived this issue by failing to raise it. Walters v Nadell, 481 Mich. 377, 387; 751 NW2d 431
(2008); Baxter v Geurink, 493 Mich. 924, 924 (2013).

                                                            /s/ Colleen A. O'Brien




                                               -1-